Title: To James Madison from Thomas Jefferson, 26 March 1814
From: Jefferson, Thomas
To: Madison, James


        
          Dear Sir
          Monticell. Mar. 26.14.
        
        The inclosed from Dr. Brown is this moment come to hand, and supposing it may possibly be of some importance I send it off immediately to the post office on the bare possibility it may get there in time for the mail of this morning. If it fails it will have to wait there 4. days longer. Ever affectly. yours
        
          Th: Jefferson
        
      